Citation Nr: 0004952	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  93-14 318A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia

THE ISSUES

1.  Entitlement to retroactive compensation for service-
connected left knee disorder. 

2.  Whether there was clear and unmistakable error (CUE) in a 
September 14, 1984 rating action which denied a compensable 
rating for service-connected left knee disorder.  

WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The veteran had active service from July 1969 to July 1971.   

This matter comes before the Board of Veterans' Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia.  

During this appeal the veteran has indicated that he desires 
to represent himself and his petition to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter the Court) for extraordinary relief have been 
denied.  

During the appeal, the veteran's June 1996 claims for service 
connection for a back disorder and for a right knee disorder 
were denied in February 1995 and after a June 1995 notice of 
disagreement (NOD) was received, a statement of the case 
(SOC) was issued in March 1998 but the appeal was not 
perfected by the filing of a substantive appeal.  
Accordingly, this matter is not developed for appellate 
consideration.  Also during this appeal, the veteran filed 
claims in September 1998 for increased ratings for his 
service-connected kinetic-type convulsive disorder, rated 40 
percent disabling, and chondromalacia of the left knee, rated 
noncompensable disabling.  These claims were denied in July 
1999 but no NOD was received which would initiate an appeal.  
See 38 U.S.C.A. §§ 7104, 7105 (West 1991 & Supp. 1999).


FINDINGS OF FACTS

1.  The veteran's active service, as verified by the 
appropriate service department on DD Form 214N, was from July 
1969 until discharged from active duty on July 12, 1971, at 
which time he was placed on the temporary disabled retired 
list, on which he remained until October 1973.  

2.  After filing a claim in July 1971, the veteran was 
notified in August 1971 of a rating action that month 
granting service connection for a seizure disorder and for 
chondromalacia of the left knee, rated 10 percent and 
noncompensably disabling, respectively, but no appeal was 
taken from that rating action.  

3.  Following an August 1974 claim for an increased rating 
for his service-connected left knee disorder, the veteran was 
notified in March 1975 of a rating action in February 1975 
denying that claim but no appeal was taken from that rating 
action.  

4.  The veteran was notified in December 1976 of a November 
1976 rating action denying an increased rating for his 
service-connected left knee disorder claim but no appeal was 
taken from that rating action.  

5.  Following a March 1982 claim for an increased rating for 
his service-connected left knee disorder, the veteran was 
notified in April 1982 of a March 1982 rating action denying 
that claim.  

6.  Following a June 1984 claim for an increased rating for 
his service-connected left knee disorder, the veteran 
initiated an appeal from a September 1984 rating action 
denying the claim but, after the issuance of a statement of 
the case, in written correspondence dated in November 1984, 
the veteran withdrew that appeal.  

7.  The July 1971, February 1975, November 1976, March 1982, 
and September 1984 rating actions denying a compensable 
rating for the veteran's service-connected left knee disorder 
are final and did not contain CUE.  


CONCLUSIONS OF LAW

1.  The July 1971, February 1975, November 1976, March 1982, 
and September 1984 rating actions denying a compensable 
rating for the veteran's service-connected left knee 
disorder are final.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. § 3.105(a) (1999).  

2.  There was no CUE in rating actions of July 1971, February 
1975, November 1976, March 1982, and September 1984, which 
denied a compensable rating for service-connected left knee 
disability.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.105(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records (SMRs) reflect that during 
hospitalization from April to June 1971 for a seizure 
disorder it was noted that the veteran had instability of the 
left knee which was thought to be due to a weak left medial 
meniscus but complete neurologic testing was entirely within 
normal limits.  After an orthopedic consultation the 
diagnosis was chondromalacia, and he was then given physical 
therapy and instructed in exercises.  Service records also 
reflect that the veteran was placed on the temporary 
disability retired list and released from active duty on July 
12, 1971.  

A June 1971 rating action granted service connection for a 
seizure disorder and a left knee disorder for the limited 
purposes of VA Vocational Rehabilitation.  

The veteran filed VA Form 21-526e, Application for 
Compensation or Pension at Separation from Service on July 
19, 1971, only a week after his discharge on July 12, 1971.  

Service connection was granted for a seizure disorder and a 
left knee disorder, for the purpose of receipt of disability 
compensation, in August 1971 and 10 percent and 
noncompensable ratings, respectively, were assigned effective 
July 13, 1971.  

In VA Form 21-4138, Statement in Support of Claim, in October 
1971 the veteran requested additional educational benefits 
based on having a dependent spouse.  

In June 1973 the veteran was issued a notice of authorization 
for subsistence allowance.  

The veteran filed VA Form 21-526 in August 1974 for increased 
ratings for his service-connected disorders, stating that he 
had not received civilian treatment but had been treated at a 
military medical facility while on "TDRL."  Although the 
claim was initially denied when the veteran failed to report 
for a VA examination scheduled in 1974, he subsequently 
attended a January 1975 orthopedic VA examination.  On 
examination, the examining physician noted that the posterior 
cruciate ligaments exhibited very minimal weakness.  The 
diagnosis was chondromalacia, left knee.  In March 1975 that 
the claim was denied.  

The veteran was hospitalized in January 1976 at the South 
Georgia Medical Center for his seizure disorder and was then 
transferred to a VA medical facility.  During 
hospitalization, physical examination revealed no abnormality 
of the left knee.  

On VA neuropsychiatric examination in February 1976 the 
veteran reported that his employment of one year had been 
terminated following a "wreck" in January 1976 when he ran 
off the road due to a seizure but his previous employment had 
been for four years.  On examination (nor in the records of 
private and VA hospitalization in January 1976) no reference 
was made to a knee injury as a result of the 1976 wreck 
(which he later testified cause injury to both knees, for 
which he should be service-connected).  It was noted that he 
was receiving VA outpatient treatment.  

An April 1976 rating action granted a 40 percent disability 
rating for the veteran's service-connected seizure disorder, 
effective January 16, 1976 (date of VA hospital admission).  
The notification letter that same month informed the veteran 
that payment of compensation was prohibited for the same 
disease or injury for which disability severance pay was 
received, and thus he would not receive payment until the 
full amount of the severance pay had been recouped.  

In response to the veteran's April 1976 query, the RO 
informed him in May 1976 that currently nothing was being 
applied against his severance pay.  It was further indicated 
that the RO could not effect the actual input to start the 
award until official verification was received of the exact 
amount of severance pay and once severance pay had been 
recouped, he would begin receiving a monthly check.  

In June 1976, the RO requested verification of the veteran's 
service which was verified by the service department to be 
from July 1969 to July 12, 1971, at which time he was placed 
on the temporary disability retired list.  

Pursuant to a request for a copy of the veteran's discharge 
or verification of service in June 1976, the RO received in 
July 1976, a November 1973 letter from the Navy Finance 
Center reflecting the veteran's total severance pay and 
indicating that effective October 19, 1973 he was removed 
"from the Temporary Disability Retired List and discharged 
from the Naval Service by reason of physical disability with 
severance pay."  Received with this document is a copy of a 
certificate of discharge reflecting that the veteran was 
discharged from the Navy on October 19, 1973.  

In response to the veteran's July 1976 letter, the RO 
informed him that same month since the date he reopened his 
claim after being removed from the temporary disability 
retired list was August 6, 1974, recoupment of his severance 
pay by an award of compensation could not begin prior to that 
date.  The full amount of his payments from that date to 
January 15, 1975 had to be withheld to apply to recoupment of 
his severance pay.  

The veteran's claim for an increased rating for his service-
connected left knee disorder was received in March 1982, 
alleging that he had pain, swelling, and stiffness and 
reporting that he had been treated by a physician in 
Valdosta, Georgia who was being requested to forward to VA 
this letter along with supporting medical records.  

Attached to this claim was a billing account reflecting that 
the veteran was treated in December 1980 for his left knee.  
In December 1980 he had stiffness, tenderness of the patellar 
area, and retropatellar crepitus but no left knee pain.  The 
diagnosis was chondromalacia of the left patella.  The 
veteran failed to keep appointments thereafter and the last 
notation is in January 1982.  

Also received with the March 1982 claim was a December 1980 
private clinical record indicating that the veteran 
complained of pain in the popliteal fossa upon straight leg 
raising and active knee flexion while prone.  As to prior 
treatment, he had received physical therapy three times 
previously at VA hospitals.  He was now to receive whirlpool 
and exercises and he was instructed in a home exercise 
program.  The diagnosis was chondromalacia of the left 
patella and the goal was to achieve normal strength in the 
left leg.  

The veteran was notified by letter in April 1982 of a March 
1982 rating action denying the claim for an increased rating 
for the left knee, based on the private clinical records.  

An April 1982 Report of Contact reflects that the veteran 
felt that proper consideration had not been given to his left 
knee claim but he reported that the knee was giving him lots 
of trouble with pain, swelling, and stiffness and he reported 
that a physician had recommended surgery and he requested 
reevaluation of the knee.  

Accordingly, the veteran was afforded a VA orthopedic 
examination in May 1982, although the claims folder was not 
available for review at that examination.  It was reported 
that the veteran had a history of pain from left knee 
chondromalacia, which fluctuated in severity.  It was also 
noted that he had occasional left knee swelling and there was 
stiffness associated with the discomfort.  Cold, damp, and 
rainy days increased the discomfort.  Occasionally, the pain 
occurred at night.  The left knee pain increased by stooping, 
squatting, sitting or standing too long or walking too far, 
as well as by climbing stairs.  There was occasional left 
knee locking.  There was no history of giving way or falling.  
He had used whirlpool therapy and isometric exercises, as 
well as aspirin.  He had missed about 50 to 60 hours of work 
in the past 12 months due to left knee impairment.  He was 
unable to do any active sports and avoided things which he 
knew could cause left knee discomfort.  

On examination extension of the veteran's left knee was to 
zero degrees and flexion was to 120 degrees.  There was no 
swelling and circumferential measurements of the knees were 
equal.  There was no effusion but there was crepitus on 
motion and there was pain to pressure.  There was no 
deformity or instability.  McMurray's test was negative.  The 
patella was painful on pressure but in good position.  There 
was no circulatory disturbances and no wasting of the 
quadriceps.  He could squat but this caused discomfort in the 
left knee.  He walked without a limp.  He could rise on his 
heels and on his toes.  He could stand on his left foot but 
not as long as on this right foot.  He could dress and 
undress himself with slight difficulty and he could get on 
and off the examining table without difficulty.  He was not 
wearing a knee brace and did not use a walking aid.  The 
diagnosis was clinical chondromalacia of the left knee.  X-
ray study of the left knee was normal.  

The veteran was notified in June 1982 of a rating action that 
month which denied an increased rating for his service-
connected left knee.  

The veteran again filed a claim for an increased rating for 
his service-connected left knee disorder in June 1984.  

VA Form 10-7131 reflects that the veteran had not undergone 
VA hospitalization since 1976 but VA outpatient treatment 
(VAOPT) records of May 1984 were obtained.  He was seen on 
May 3, 1984 for what the veteran felt had been a seizure.  He 
also wanted and received a prescription for medication for 
chondromalacia of the knees.  On May 7, 1984 it was noted 
that he was scheduled for a return appointment about his 
knees in six months.  It was indicated that he felt that his 
main problem was his knees for which he received fee-basis 
care from an orthopedist who, reportedly, had recommended 
surgery.  The veteran had taken extended sick leave and went 
to a VA medical facility expecting to be admitted for that 
surgery.  It was explained why this was not possible and it 
suggested that he ask his fee-basis physician to contact the 
VA orthopedic staff to discuss the veteran's case.  
Apparently the fee-basis physician was in the process of 
sending a consultation report to VA.  

The veteran was afforded a VA orthopedic examination in 
August 1984, at which time the veteran reported that an 
arthroscopic procedure had been done on his left knee but he 
did not recall the exact nature of the procedure.  He 
complained of having daily left knee pain and of sometimes 
having a sensation that the knee might give way.  He 
complained of frequent left knee stiffness and hearing noises 
in the knee.  He was not taking any medication.  He reported 
that when he stood or walked too long or placed any moderate, 
or more, stress on the knee, this increased his discomfort.  
Squatting was particularly painful.  He reported that he 
limped due to his left knee.  

On examination extension of the veteran's left knee was to 
zero degrees and flexion was to 120 degrees.  There was no 
swelling and circumferential knee measurements were equal.  
There was no effusion, instability or deformity.  McMurray's 
test was negative.  There was pain on pressure.  The patella 
was painful to pressure but in good position.  There was no 
circulatory disturbance or wasting of the quadriceps.  He 
could squat with difficulty and he walked with a left-sided 
limp.  The diagnosis was clinical chondromalacia of the left 
knee.  An X-ray revealed that the osseous structures and soft 
tissues appeared unremarkable.  The joint space was preserved 
and no radiographic abnormality was identified.  

In September 1984 the veteran was notified that his claim for 
an increased rating for his service-connected left knee was 
denied.  A notice of disagreement was received later that 
month and a statement of the case was issued in October 1984.  

In November 1984 the RO requested that the veteran clarify 
whether he desired a hearing.  In response, in November 1984 
the veteran wrote the RO and attached a billing statement 
from Dr. Creech, an orthopedic surgeon, reflecting billings 
from June to September 1984, including surgery in July 1984.  
In the statement the veteran stated "I have no desire to be 
a part of the V.A.'s appeal process" but he then also 
addressed the merits of his claim.  However, he also 
indicated that if for any of several enumerated reasons his 
claim was not allowed then the RO "may close the files in 
this matter and and [sic] do not contact me further about 
it."  

In December 1984 the RO again contacted the veteran, 
requesting that he obtain records from Dr. Creech and the 
South Georgia Medical Center.  In response, in December 1984, 
the veteran returned the RO letter and indicated that he had 
informed a VA employee that "I do not wish further 
communication with the V.A. concerning my claim."  He also 
reported that once he had retained an attorney he would 
inform VA of an address at which VA might communicate with 
him.  

In December 1984, the RO wrote the veteran's U.S. Senator 
explaining that the veteran had withdrawn his appeal after he 
had been requested to furnish copies of private clinical 
records.  If the veteran furnished such records, the RO would 
review them, together with other evidence and inform him of 
the determination.  

In January 1985, the RO again wrote the veteran and requested 
that he furnish the requested treatment records and that no 
action would be taken until he had furnished the records.  

Thereafter, in April 1992 the veteran filed the claim for 
retroactive benefits that gave rise to the current appeal.  

On file is what purports to be an affidavit, from the 
veteran, dated February 1993 alleging various VA violations 
and urging retroactive application of caselaw.  

On VA orthopedic examination in August 1993 the veteran 
reported that he had done well until about 15 months ago when 
he noticed increased pain and weakness of the knees, greater 
in the left knee than the right.  He complained of swelling 
and taking medication for pain.  On examination his gait was 
normal and he dressed and undressed with ease.  He got on and 
off the examining table easily.  There were a few small 
arthroscopic operative scars about the left knee but there 
was no swelling, heat, tenderness, redness or deformity of 
the knee.  The knees were equal in circumference.  There was 
just slight tenderness of the medial aspect of the left knee 
to palpation.  Extension was to zero degrees and flexion was 
to 138 degrees.  He could stand on his tip toes and on his 
heels without difficulty and could squat and rise normally.  
There was no muscle atrophy of the legs or thighs.  An X-ray 
study was normal.  The diagnoses were a history of 
chondromalacia of the left knee with normal X-rays and 
recurrent left knee arthralgia.  

The veteran testified at an August 31, 1993 RO hearing that 
not all relevant medical evidence available at the time of 
the September 1984 rating action was received or reviewed and 
it was requested that the veteran be afforded 30 days to 
produce this evidence (page 1 of the transcript of that 
hearing).  Upon visiting his private physician in 1983, it 
was recommended that VA treat him and a VA physician 
concurred with the private physician that left knee surgery 
was needed (page 1).  Because of a shortage of bed space, 
after several months the veteran had the left knee surgery 
performed at a private medical facility in January 1984 (page 
2).  He had always had pain and swelling in the left knee but 
after this surgery he regained some strength in this knee 
(page 2).  There was no residual scarring from the 1994 
arthroscopic left knee surgery but he now used a left knee 
brace (page 3).  The veteran had been treated for his left 
knee since 1972 or 1973 (page 4).  The veteran testified that 
the VA refused to pay for the 1984 surgery because it had not 
been performed on an emergency basis (page 4).  It was 
requested that these private clinical records be obtained 
"as new and material evidence" prior to final adjudication 
(page 4).  The presiding hearing officer noted additional 
evidence could be submitted as to the current claim for an 
increased rating for the service-connected left knee disorder 
but that as to the claim for retroactive benefits, once a 
claim had been decided and no appeal had been taken from a 
rating denial, the only manner in which to obtain retroactive 
benefits was on the basis of CUE in the prior rating action 
(page 6).  The veteran testified that he was alleging CUE in 
the September 1984 rating action (page 6).  The presiding 
hearing officer noted that (as of the time of the hearing) 
the RO had not yet adjudicated a claim of CUE in the 
September 1984 rating action (but this was denied in a 
November 1993 rating action) (page 6).  

Received in September 1993 was a copy of records of the 
veteran's July 1984 hospitalization at the South Georgia 
Medical Center, reflecting arthroscopic surgery, with shaving 
of the patella and resection of the large symptomatic medial 
synovial shelf.  

In July 1994 a report was received from Dr. Creech covering 
the period from February to June 1994 and which reflects 
treatment during that time for bilateral knee disability but 
noting that while "there is not a great deal of arthritis in 
the knees" his "xrays [sic] are essentially normal."  He 
had a herniated disc on the left side at L4-5 with symptoms 
on the right and slightly on the left.  

Received in July 1994 were records of the veteran's December 
1993 hospitalization at the South Georgia Medical Center for 
disability not herein pertinent and studies in May 1994 for 
back disability.  

Received in November 1998 was a copy of a September 6, 1973 
letter from the Office of Naval Disability Evaluation 
indicating that the veteran's left knee was rated 10 percent 
disabling.  

Also on file are VA and private clinical records of 1997 and 
1998 reflecting treatment for multiple disabilities, 
including diabetes, hypertension and arthritis but these do 
not contain X-ray or physical findings pertaining 
specifically to the left knee.  

On VA orthopedic examination in May 1999 the veteran had 
normal knee mobility, stability and tracking of the patella, 
but slight tenderness to patellar palpation and palpation of 
patellar tendons and with flexion to 135 degrees.  X-rays 
revealed early degenerative changes at the patellofemoral 
joint.  The diagnosis was bilateral knee patellofemoral pain 
syndrome.  

The veteran testified at the February 8, 2000 hearing before 
the undersigned member of the Board that there is some 
information missing from the claims file and some copies of 
documents where there should be originals [but doesn't 
specify which documents] (page 2 of the transcript).  The 
veteran pointed out that the RO has continued a 
noncompensable rating since a rating action which doesn't 
exist [or was not proper] (page 3).  He stated that the VA 
has rated the left knee as noncompensable since July 1971 but 
did not have jurisdiction over the veteran as he was then 
still receiving retirement disability pay and received 
severance pay in October 1973 (page 3).  The veteran noted 
that the noncompensable rating for the service-connected left 
knee disorder was assigned without a VA examination or 
obtaining other medical records (page 3).  The veteran stated 
that he tried to correct this by seeking retroactive 
compensation in 1984 for the period from 1974 to 1984 but the 
RO adjudicated the claim in 1984 as one for an increased 
rating rather for retroactive compensation (page 3).  He 
noted that there was no VA notice that it disagreed with the 
rating assigned for the veteran's left knee by the Navy (page 
3).  He testified that the RO in 1984 never issued a rating 
decision and never issued a statement of the case (SOC) (page 
3).  The veteran admits that he made some mistakes with 
respect to submitting information (page 3).  

The veteran testified that he was on the military temporary 
disability list for 4 or 5 months after service separation 
and, during that time, was in a vehicular accident for which 
he was hospitalized at the South Georgia Medical Center and 
the medical bills were paid by CHAMPUS (page 4).  In the 
accident he reinjured his left leg, breaking the lower part 
of that leg and he had asked that this information be 
obtained by VA and, since he was still on the military 
retired list, this evidence should have "come over with my 
original military records" (page 4).  However, VA had only 
the veteran's military records and for the last 20 years he 
has asked that these records (of South Georgia Medical 
Center) be obtained since under 10 38 U.S.C. § 1401 he can 
make a claim for additional disability for additional injury 
sustained while on the temporary disability list (page 4).  
For over 20 years he has submitted this information or asked 
VA to obtain it from his service records and from CHAMPUS 
(page 4).  He believed that he was entitled to a 20 percent 
disability rating retroactively but has never been examined 
to determine the extent of residuals of a left leg fracture, 
which has caused weakness of the bone (page 4).  He first 
injured his knees during service and a second time in a 
vehicular accident (although it is not clear if he avers 
that this occurred while on the temporary disability list) 
(page 4). 

The veteran further testified that he was seeking 
retroactive compensation back to November 1973 which is 
immediately following his receipt of severance pay and when 
he was actually discharged from active military service and 
also when he originally filed for VA disability compensation 
(page 6).  While prior to 1973 he had written letters and 
made phone calls to VA, he first filed a VA claim when he 
received his severance check because he was required to file 
such a claim in order to be discharged (page 6).  He 
testified that he had been rated 10 percent disabled for 
seizures but noncompensably disabled due to his knees but 
had not heard from VA until 1975 (page 6).  He had not filed 
a claim prior to 1975 (page 6).  Specifically, although 
service connection was granted for the noted disabilities 
effective July 13, 1971, he had not filed a claim in 1971 
for his left knee disorder (page 6).  

The veteran testified that there was CUE in the September 
1984 rating action in continuing a noncompensable rating for 
his service-connected left knee disorder because "[y]ou 
cannot continue a determination that has not been made" 
(page 7).  There had been no examination of his left knee 
prior to the August 1984 VA examination upon which a 
noncompensable rating could have been assigned and thus the 
original assignment of a noncompensable rating was erroneous 
as well as any continuation thereof in September 1984 (pages 
7 and 8).  The August 1984 VA rating examination of the left 
knee was only about 9 minutes long, was not done by an 
orthopedic specialist, and was inadequate (page 8).  The 
veteran had a letter from a service representative stating 
that VA physicians had reported that the left knee disorder 
was ratable at 10 percent and there were three orthopedic 
physicians, including one VA physician, that stated the left 
knee disorder was ratable at 10 percent and only the rating 
board felt that it was not compensable (page 9).  Also, the 
rating board had not considered the functional impairment due 
to pain and weakness (page 9).  

The veteran also testified that prior to the September 1984 
rating action a private physician had stated in writing that 
the veteran needed left knee surgery and that he had 
eventually had to have left knee surgery performed at a 
private medical facility but VA would not pay for the surgery 
because it was not done on an emergency basis (page 10).  The 
veteran also felt that the greater "weight of the argument" 
should be given to his private physician and to statements of 
three orthopedic physicians as to the severity of the left 
knee disorder, and that failure to do so was CUE (page 10).  
There was a "clear error of judgment" in not giving greater 
weight to the statements of orthopedic specialists as opposed 
to a nonspecialist (page 11).  

The veteran testified that since 1971 he had worn a left knee 
brace, although there was one clinical notation that he was 
not wearing a brace on one visit to a physician (page 11).  
He had been employed on a full-time basis since 1976 (page 
12).  The veteran felt that the disability rating assigned 
for his left knee by the Navy was binding on VA and there was 
no contrary evidence on file upon which VA could have 
determined that a noncompensable rating should be assigned 
(page 13).  

Also, at the hearing the veteran submitted, together with a 
signed waiver of initial RO consideration, two documents.  
One is dated January 24, 2000 and entitled Motion for 
Stipulation, and the second is dated February 8, 2000 and 
entitled Motion for Immediate Adjudication.  In the Motion 
for Stipulations, it was requested that VA respond, as true 
or false, to a number of questions.  Some of these questions 
pertained to the veteran's military severance pay, whether VA 
had violated some provisions of the law by concealing of 
falsifying information or evidence, and transfer of his 
claims file (purportedly on September 13, 1999 when he was 
notified that his appeal was being certified to the Board).  
In the Motion for Immediate Adjudication the veteran set 
forth what he felt should have been the proper disability 
rating for his service-connected left knee disorder during 
the time from December 1973 until March 1, 2000.  


Retroactive Compensation

Claims for earlier effective dates for ratings of service-
connected disabilities generally focus on three matters.  One 
is the date entitlement to the higher rating arose, secondly, 
the date of receipt of the claim.  See 38 U.S.C.A. § 5110(a) 
and (b)(2) (West 1991); 38 C.F.R. § 3.400(o)(1) and (o)(2) 
(1999); and Harper v. Brown, 10 Vet. App. 125, 126 (1997).  
However, when a prior rating action is final, the matters of 
the rating assigned to a service-connected disorder and the 
effective date of that rating, each of which is a separately 
appealable issue, are final.  Sagnella v. West, No. 98-1169 
(U.S. Vet. App. Feb. 14, 2000) (per curiam) (the issue of 
disability rating and effective date are discrete elements of 
a claim, each one capable of giving rise to its own notice of 
disagreement).  Thus, when there is a prior final rating 
action, the third matter is whether (under 38 C.F.R. 
§ 3.105(a) (1999)) there was clear and unmistakable error 
(CUE) in a prior rating action which should be revised.  

Here, the finality of prior rating actions is contested and 
the matter of CUE is also raised.  

The Board notes that after claiming an increased rating for 
service-connected left knee disability, the veteran initiated 
an appeal from a September 1984 rating action denying that 
claim but after an SOC was issued the veteran withdrew his 
appeal.  He was notified by the RO in January 1993 that in 
light of his withdrawal of that appeal, the September 1984 
was final and the outcome remained the same.  On appeal the 
veteran does not contest that he withdrew that appeal and, 
accordingly, that matter will not be addressed.  However, 
this does not mean that the veteran may not otherwise contest 
the finality of that rating action (to include contesting 
that rating action, and others, on the basis of CUE).  

The veteran's challenge to the finality of the September 1984 
and earlier rating actions is, implicitly, two-fold.  First, 
that there was no VA jurisdiction to deny an increased rating 
for the left knee disorder because the initial rating action 
in 1971, which granted service connection and assigned a 
noncompensable rating, was void because he was still in 
military service.  Secondly, it is alleged that not all 
service medical records had been obtained.  

Service

The veteran's claim for what he has described as retroactive 
compensation is, fundamentally, a claim that the VA did not 
have jurisdiction to rate his service-connected left knee 
disorder until October 1973, when he received military 
severance pay and prior thereto, in July 1971, he had been 
placed on the temporary disability retired list (as shown on 
DD Form 214N).    

The veteran's DD Form 214N reflects that the veteran served 
from July 1969 until he was placed on the temporary 
disability retired list on July 12, 1971.  The veteran has 
alleged that he actually had military service during the time 
that he was on the temporary disability retired list, until 
he received severance pay in October 1973.  

However, "[o]nly service department records can establish if 
and when a person was serving on active duty, active duty for 
training, or inactive duty training.  See Cahall v. Brown, 7 
Vet. App. 232, 237 (1994).  "[S]ervice department records 
are binding on VA for purpose of establishing service in the 
U.S. Armed Forces.'  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992); see also 38 C.F.R. § 3.203."  Venturella v. Gober, 
10 Vet. App. 340, 341-42 (1997).  When dealing with a 
question of status as a veteran, the person seeking to 
establish that status must prove it by a preponderance of the 
evidence and that, therefore, the benefit of the doubt 
doctrine is not applicable to that determination.  Aguilar v. 
Derwinski, 2 Vet. App. 21 (1991) and Rogers v. Derwinski, 
2 Vet. App. 419, 422 (1992).  

Here, there is no service department verification of active 
military service beyond July 1971.  Indeed, the veteran has 
never actually stated or testified that he performed any 
actual active duty, active duty for training or inactive duty 
for training following July 1971.  The mere possibility, 
which he has inferred, that he could have been recalled to 
some form of military duty (e.g., active duty) does not mean 
that he actually performed any such military duty.  

To the extent that the veteran has alleged that in 1971 VA 
did not have jurisdiction to assign a noncompensable rating 
for his service-connected left knee disorder the Board also 
notes that, despite testimony that he first filed a VA claim 
in 1973, the veteran filed VA Form 21-526e, Application for 
Compensation or Pension at Separation from Service on July 
19, 1971, only a week after his discharge on July 12, 1971.  
Moreover, while he only claimed service connection for a 
seizure disorder at that time, previously a June 1971 rating 
action granted service connection for a seizure disorder and 
a left knee disorder for the limited purposes of VA 
Vocational Rehabilitation.  Service connection was granted 
for those disorders, for the purpose of receipt of disability 
compensation, in August 1971.  Moreover, during the time from 
1971 to 1973, when the veteran alleges that he was on 
military duty and VA had no jurisdiction, there is ample 
documentation of his participation in VA Vocational 
Rehabilitation.  Moreover, he did not serve in any military 
capacity during that time.  Accordingly, it is the 
determination of the Board that the veteran was discharged 
from active service in July 1971 and VA properly had 
jurisdiction for adjudication of the veteran's claims during 
the time from 1971 to 1973.  

Lastly, the veteran has pointed to 10 U.S.C. § 1401 as 
authority for the proposition that a veteran who sustains 
disease or injury while on the temporary disabled retired 
list is entitled to VA disability compensation.  However, 
that statutory provision only sets forth criteria for 
computing retired pay and does not confer any substantive 
right to receive VA disability compensation.  

Service Medical Records

In Hayre v. West, 188 F.3d 1327, 1334 (Fed.Cir. 199) (with 
citation to applicable VA M21-1, Part VI, 6.04) it was held 
that "where there is a breach of the duty to assist in which 
the VA failed to obtain pertinent SMRs specifically requested 
by the claimant and failed to provide the claimant with 
notice explaining the deficiency, the claim does not become 
final for purposes of appeal."  Hayre v. West, 188 F.3d 
1327, 1334 (Fed.Cir. 199) (with citation to applicable VA 
M21-1, Part VI, 6.04).  See Hayre v. West, No. 98-7046 (Fed. 
Cir. Jan. 21, 2000) (unpublished order denying Secretary's 
combined petition for rehearing and suggestion for rehearing 
en banc).  

The veteran has requested that in adjudicating his claim for 
retroactive benefits, relating to the rating for his service-
connected left knee disorder, that the RO procure all service 
medical records and all VA records, including those from the 
South Georgia Medical Center during the time between July 
1971 and October 1973 during which he was treated for a left 
knee injury sustained in a post-service vehicular accident.  
However, there is no indication in the record that all 
service medical records from 1969 to 1971 are not already on 
file nor has the veteran pointed to the absence of any 
specific service medical records.  

It is alleged that these records of the South Georgia Medical 
Center were actually part of his service medical records 
since he was not actually released from military service 
until October 1973.  However, the available service medical 
records have already been obtained and associated with the 
claims file, and were on file at the time of the rating 
actions in question.  As noted above, the service department 
verification of the veteran's beginning and ending dates of 
military service is binding on VA and, as reflected in the DD 
214N, his service terminated in July 1971.  Thus, private 
clinical records from the South Georgia Medical Center during 
the time from 1971 to October 1973 were not part of his 
service medical records and this is true even if the medical 
bills for such treatment were paid by, as alleged, CHAMPUS.  

CUE

Under 38 U.S.C.A. § 5107(a) (West 1991) a claimant must first 
submit a well grounded claim, i.e., a claim which is 
plausible, and only then does the duty to assist, also 
mandated by 38 U.S.C.A. § 5107(a), attach.  

In determining whether there was error in a prior rating 
action the Board is limited to the evidence that was on file 
at the time of the rating action in question.  

An RO's failure to consider evidence which was in VA 
possession but not in the record at the time of the decision 
may not constitute CUE if the determination was prior to July 
21, 1992, (the date of the Court's decision in Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (that VA has constructive 
notice of its medical records) but as to an RO's 
determination on or after July 21, 1992, it may constitute 
CUE if such failure affected the outcome of the claim.  
VAOGCPREC 12-95, 60 Fed.Reg. 43186 (Aug. 18, 1995).  

Here, any RO failure to consider VA records which were not on 
file at the time of rating actions in 1984 or prior thereto 
cannot constitute CUE under VAOGCPREC 12-95 since they 
occurred prior to the July 21, 1992 decision in Bell, Id.  

In this case the veteran has not made any allegation 
pertaining to the date of receipt of a formal or informal 
claim as having a bearing on the proper effective date for a 
compensable rating for the service-connected left knee 
disorder.  

As to the allegation that there was CUE in prior decisions, 
the law grants a period of one year from the date of the 
notice of the result of the initial determination for 
initiating an appeal by filing an NOD.  Thereafter, that 
determination becomes final and is not subject to revision 
on the same factual basis in the absence of CUE.  38 
U.S.C.A. § 7105 and 38 C.F.R. § 3.105(a).  Here, there is no 
allegation that the veteran did not properly receive 
notification of the rating actions of July 1971, February 
1975, November 1976, March 1982, and September 1984 (just as 
it is not contended that he did not withdraw his appeal from 
the September 1984 rating action).  

"[T]here is a presumption of validity to otherwise final 
decisions, and that where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly a collateral 
attack, the presumption is even stronger."  Fugo v. Brown, 6 
Vet. App. 40, 44 (1993).  Where evidence establishes such 
error, the prior decision will be reversed or amended.  The 
standard for the Board's review of claims of CUE requires 
that error, otherwise prejudicial, must appear undebatably.  
Akins v. Derwinski, 1 Vet. App. 228 (1991).  CUE is a very 
specific and rare kind of 'error' and by undebatable is 
meant that it can be said that reasonable minds could only 
conclude that the original decision was fatally flawed at 
the time it was made.  Moreover, the error must have been 
prejudicial, i.e., one that would change the outcome.  
Russell v. Principi, 3 Vet. App. 310 (1992) and Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  

For there to be CUE in a prior final rating determination, 
either the correct facts, as they were known at the time, 
were not before the RO (which requires more than a simple 
allegation or disagreement as to how the facts were weighed 
or evaluated), or the statutory or regulatory provisions 
extant at that time were incorrectly applied.  Russell v. 
Principi, 3 Vet. App. 310, 313 (1992); Damrel v. Brown, 
6 Vet. App. 242, 245 (1994); and Mason v. Brown, 8 Vet. 
App. 44, 51 (1995).  

Also, "[i]f a claimant-appellant wishes to reasonably raise 
CUE [,] there must be some degree of specificity as to what 
the alleged error is and, unless it is the kind of error [] 
that, if true, would be CUE on its fact, persuasive reasons 
must be given as to why the result would have been 
manifestly different but for the alleged error.  Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993)."  Luallen v. Brown, 8 
Vet. App. 92, 94 (1995).  

Here, there is no more than a mere allegation that the 
evidence was improperly weighed.  This does no more than 
raise the specter of reweighing the evidence that was 
previously before the RO and can not constitute CUE.  

Also, it is asserted that the veteran was not afforded an 
adequate VA examination or otherwise assisted in his claim.  
However, a failure in the duty to assist can not constitute a 
valid claim of CUE.  

There is also no evidence that the doctrine of resolving all 
doubt in favor of the veteran was not applied or was 
improperly applied at the time of the rating actions in 
question.  Moreover, the doctrine of resolution of doubt in 
favor of the claimant is not applicable in determinations of 
CUE.  In view of the standard that CUE must be undebatable 
the doctrine of resolution of doubt can never be applicable 
in a determination of CUE.  Rather, CUE either undebatably 
exists or there was no CUE within the meaning of 38 C.F.R. 
§ 3.105(a).  Russell v. Principi, 3 Vet. App. 310, 314 
(1992).  

Thus, at this time the Board may not resort to or apply the 
resolution of doubt doctrine set forth in 38 U.S.C.A. 
§ 5107(b) (West 1991) and 38 C.F.R. § 3.102 (1999).  

Accordingly, inasmuch as the allegation of CUE is factually 
driven, requests reweighing of the evidence, and prior 
violation of a duty to assist, the claim of CUE must be 
denied.  

Other Matters

In the veteran's Motion for Stipulations, submitted at the 
February 2000 hearing, he raised several matters.  This 
included comments concerning the forwarding of his claims 
file to the Office of the General Counsel.  In essence, he 
asserts that this was somehow unfair, improper or illegal.  
However, the claims file was required by General Counsel 
because of the veteran's own action of filing a petition for, 
apparently, extraordinary relief.  While all of the pleading 
concerning this matter are not before the Board, the Orders 
of the Court of September 7, 1999 and November 12, 1999 are 
on file.  The Court noted in the September 1999 Order that 
the veteran essentially sought for the Court to increase his 
disability rating but that entitlement to a writ of mandamus 
was not warranted.  

In any event, the matter of the veteran's claims file having 
been in the custody of the Office of the General Counsel 
during the pendency of this appeal is a matter over which the 
Board had no jurisdiction.  

The question of his military service has been addressed 
herein and information has also been included pertaining to 
recoupment of military severance pay in light of his concerns 
about this matter.  With respect to questions or allegations 
of falsification or concealing of evidence by VA, such 
matters have been raised by the veteran only in a broad and 
vague manner.  In any event, there does not appear to the 
Board to have been any such falsification or concealing of 
evidence by VA.  Lastly, with respect to the veteran's 
submission of questions which he asked to be answered 
(generally as true or false) the Board's Rules of Procedure 
to not provide for any such response.  


ORDER

The claim for retroactive compensation for service-connected 
left knee disorder is denied.  

The claim of CUE in a September 14, 1984 rating action which 
denied a compensable rating for service-connected left knee 
disorder is denied.  



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

 

